TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00005-CV



                              Philip Robert Terranella, Appellant

                                                  v.

                                    Chaoyueh Kent, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-FM-06-002760, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Philip Robert Terranella and appellee Chaoyueh Kent have filed an agreed

motion to dismiss the appeal. The parties have agreed that costs are to be paid by the party incurring

same. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1.




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Agreed Motion

Filed: May 3, 2007